Citation Nr: 1624431	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  12-17 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from February 1977 to November 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran was afforded a videoconference hearing before the Board in November 2013.  A transcript of the testimony offered at the hearing has been associated with the record.  

In November 2014, this matter was last before the Board, at which time it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2014, inter alia, the Board remanded the claim of entitlement to service connection for hepatitis C to afford the Veteran a VA examination and obtain an etiological opinion on his diagnosed hepatitis C.  The Veteran asserts that he has hepatitis C from air gun inoculations in service.  

In February 2015, the Veteran was afforded a VA examination.  Hepatitis C continued to be assessed at that time, with the examiner concluding that he could not offer an etiological opinion without resorting to speculation, noting that "[t]he current limits of medical science appear to have been reached with this."  At the time of the examination, the Veteran denied any history of intravenous drug use or intranasal cocaine use, as well as multiple sexual contacts, although he did acknowledge risk factors of acupuncture and previous surgeries.  The examiner considered only the risk factors reported by the Veteran at the time of the examination.  

The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

The examiner considered only the risk factors reported by the Veteran at the February 2015 examination.  While the examiner indicated that the Veteran's service treatment records, VA treatment records and civilian treatment records were reviewed, it appears that the record was not fully reviewed.  In rendering the opinion, the examiner specifically noted intravenous drug use and intranasal cocaine use as risk factors for contracting hepatitis C.  The Veteran's service treatment records show treatment for heroin dependence during service in August 1978.  The record also shows that the Veteran reported having intranasal cocaine in the 1990s.  See June 2002 Richard Young Center Addiction Assessment.  Because the opinion was offered without addressing pertinent history, the Board concludes that it must be returned to the examiner, if possible.  38 C.F.R. § 4.2.

The Veteran's claim for a TDIU is intertwined with his claim for service connection for hepatitis C.  The Veteran has stated that he has not worked since June 2006.  However, the Veteran has no service-connected disabilities.  As such, the TDIU claim is inextricably intertwined with the pending service connection claim, and must also be remanded for further consideration.

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the examiner that provided the February 2015 opinion for an addendum.  If unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and etiology of his diagnosed hepatitis C.  The entire claims file, including a copy of this Remand, should be made available to, and reviewed by, the VA examiner.  All necessary tests and studies should be performed.

Following examination and review of the claims folder, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hepatitis C either first manifested in service or results from an in-service risk factor.

The examiner must identify all of the Veteran's potential risk factors for contracting hepatitis C, to include whether those risk factors occurred prior to, during, or subsequent to service.  The examiner is instructed to obtain a complete history from the Veteran during examination and must also consider the following risk factors: prior surgery, acupuncture, IV drug use, intranasal cocaine use, and jet injector immunizations the Veteran received during service.

To the extent possible, the examiner must explain which of the reported hepatitis C risk factors is the most likely cause of the Veteran's hepatitis C.

The examiner's attention is directed to a history of heroin dependence in August 1978, as well as the Veteran's reports of intranasal cocaine use in the 1990s.  

The examination report must include a complete rationale for all opinions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with the needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

2.  After all development has been completed, readjudicate the Veteran's claims for service connection and TDIU.  If the benefits sought are not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case, and allow a reasonable opportunity to respond before returning the record to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




